Citation Nr: 1419014	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-40 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for epilepsy and, if so, whether service connection is warranted.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery disease, claimed as a heart problem.

4.  Entitlement to service connection for episodes of memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, a friend, and an interpreter


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to October 1977 and from August 1979 to March 1980.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, as support for his claims, the Veteran had a hearing at the RO before a local Decision Review Officer (DRO).  The Veteran also more recently had a videoconference hearing in August 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  Transcripts of both hearings are in the claims file, so of record.

Because there is the required new and material evidence, the Board is reopening the claim of entitlement to service connection for epilepsy.  But rather than immediately readjudicating this claim on its underlying merits, meaning on a de novo basis, the Board instead is remanding it, along with the other three claims, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.



FINDINGS OF FACT

1.  In June 1980 and April 1981 decisions, the RO initially considered and denied the Veteran's claim of entitlement to service connection for epilepsy, as there was no evidence then of record indicating he had had epilepsy or characteristic seizures since his service.

2.  Additional medical and other evidence since has been submitted or otherwise obtained, however, which relates to an unestablished fact necessary to substantiate this claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The June 1980 and April 1981 rating decisions initially considering and denying service connection for epilepsy are final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since even that latter decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is reopening this claim, there is no need to discuss whether the Veteran has received the type of Veterans Claims Assistance Act (VCAA) notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including especially insofar as the specific reasons this claim was previously denied.  This is because the Board is reopening the claim, regardless.  Moreover, the Board also need not determine at this juncture whether there has been compliance with the remaining duty-to-notify-and-assist requirements of the VCAA because this is better determined once the additional development of this claim is completed on remand.

Service connection is granted for disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In June 1980 and April 1981, the RO denied entitlement to service connection for epilepsy.  The Veteran did not appeal those decisions, so they are final and binding determinations based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The basis of the denial of service connection for epilepsy in June 1980 and April 1981 was that there was no evidence then of record showing the Veteran had had epilepsy or characteristic seizures since his service.  In other words, he had failed to show he had this claimed disability.

But evidence received since those June 1980 and April 1981 denials of the claim, in particular, VA treatment records, show the Veteran currently receives treatment for epilepsy.  So he has at least established he has this claimed disability, even recognizing there still has to be attribution of this disability to his service to ultimately warrant the granting of service connection.  Not at the moment having this necessary medical nexus evidence is not preclusion to reopening his claim.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the post-VCAA version of 38 C.F.R. § 3.156(a) created a "low threshold" and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  In Shade, the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim; there are only two, not three, requirements since the evidence only has to be new and material, not new, material, and raise a reasonable possibility of substantiating the claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

Accordingly, the Board finds that new and material evidence has been received because the Veteran has at least established he has this claimed disability.  His claim therefore must be reopened.


ORDER

Since there is new and material evidence, the petition to reopen the claim of entitlement to service connection for epilepsy is granted.


REMAND

Although the Board sincerely regrets the further delay that inevitably will result from remanding, rather than immediately deciding, these claims, it is necessary to ensure they are fully developed and receive all due consideration.

During his August 2013 hearing, the Veteran testified that his epilepsy and episodes of memory loss were due to falling and hitting his head on the corner of a truck during service.  He reported waking up in a hospital afterwards.  There are no service treatment records (STRS) that refer to head trauma or hospital visits in service.  But on a February 1980 Report of Medical History, the Veteran reported having epilepsy or fits, as well as a history of seizures, for which he reported taking the medication Dilantin.  He also made the notation "EPTS," which the RO has interpreted as "existed prior to service."  At that same time, he also had a medical examination, and the examiner made no mention of any head trauma, epilepsy or seizures, or memory problems.  There is also no report of epilepsy on his earlier March 1977 Report of Medical History and Report of Medical Examination.  However, due to the Veteran's in-service report of epilepsy and seizures, he should be afforded a medical nexus opinion to determine whether any epilepsy or episodes of memory loss he currently experiences are related to service.

With regard to his claim for hypertension, the Veteran testified that he was given medication in service for his blood pressure.  He said the first time he was treated was in 1974, then in 1976, and that he was continuously treated in service.  Again, the Board notes that the Veteran's service treatment records (STRs) are silent for treatment for hypertension.  However, as he did have several instances of elevated blood pressure in service, he should also be afforded a VA examination to determine whether his hypertension was incurred in service, or whether it manifested to a compensable degree within one year following his separation from service.

As to the claim for coronary artery disease, again, the Veteran testified that he was diagnosed with this condition in 1977 while he was on active duty.  He said he was given blood tests and pills.  Again, there is no record of such treatment, but his February 1980 Report of Medical Examination has a notation for a "Grade II/VII systolic ejection murmur" and an "innocent murmur."  As the case is already being remanded, he should be afforded a VA examination to determine whether any current heart condition, to include coronary artery disease, is related to service and his noted murmur.

The Board notes that, while the Veteran has claimed his service dates are incorrect, and also that he served in the infantry in Vietnam, there is no information that he served prior to June 1977 or overseas.  However, as the case is already being remanded, his service dates should be verified.

In addition, the RO/AMC should ensure that all of his STRs have been obtained, and also obtain any private treatment records he identifies and his recent VA treatment records.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Make a determination regarding the Veteran's exact dates of service and, in particular, the times he had qualifying service whether on AD, ACDUTRA, and/or INACDUTRA.

All attempts to obtain this clarifying information, and all responses received, must be documented in the claims file.  If records needed to obtain this clarifying information are in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Appellant also must be appropriately notified if unable to obtain these clarifying records.  38 C.F.R. § 3.159(e)(1).

2.  Then make all necessary attempts to obtain the Veteran's complete STRs and service personnel records (SPRs), including by contacting the National Personnel Records Center (NPRC) or any other appropriate agency.  All records/responses received should be associated with the claims file.  Requests must continue until the RO/AMC determines the records sought do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  And if the records are not obtained, the Veteran must be appropriately notified.  38 C.F.R. § 3.159(e).

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his claimed conditions.  After securing any necessary releases (completion and submission of VA Form 21-4142), obtain all records he identifies that are not duplicates of those already in the claims file, to include his VA treatment records since June 2013.

If the records identified are not in the custody of a Federal department or agency, then they fall within the purview of 38 C.F.R. § 3.159(c)(1), whereas if they are in the possession of a Federal department or agency, they fall within the purview of 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain all identified records as are necessary to comply with this VA regulation, depending on who has custody of the records.  Also document all efforts to obtain all identified records and notify the Veteran if unable to obtain any identified records, as required by 38 C.F.R. § 3.159(e)(1).

4.  After the aforementioned development has been completed, schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's claimed hypertension, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) this hypertension:  (a) initially manifested during his military service from June 1977 to October 1977 and from August 1979 to March 1980, even if not complained about, diagnosed, or treated during his service, or (b) within one year of his separation from service, so by March 1981, or (c) is otherwise related or attributable to his service, including especially his elevated blood pressure readings on his March 1977 and February 1980 examinations.

It is essential the claims file be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

5.  Also schedule a VA compensation examination for a medical nexus opinion concerning the etiology of any identified heart problem, to include coronary artery disease, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) any diagnosed heart condition:  (a) initially manifested during his military service from June 1977 to October 1977 and from August 1979 to March 1980, even if not complained about, diagnosed, or treated during his service, or (b) within one year of his separation from service, so by March 1981, or (c) is otherwise related or attributable to his service, including especially the notation of "Grade II/VII systolic ejection murmur" and an "innocent murmur on his February 1980 separation examination.

It is essential the claims file be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

6.  Schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's epilepsy, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) this epilepsy:  (a) initially manifested during his military service from June 1977 to October 1977 and from August 1979 to March 1980, even if not complained about, diagnosed, or treated during his service, or (b) is otherwise related or attributable to his service.

If the examiner determines the Veteran's current epilepsy is related to his service, the examiner is also asked to determine whether the epilepsy, even if not causing, is alternately aggravating the episodes of memory loss.

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions express, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

7.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


